Citation Nr: 1444289	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-23 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for colon polyps.

2.  Entitlement to service connection for hyperlipidemia (high cholesterol).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to April 1995.

The Veteran's colon polyps claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2009.  The RO issued a Statement of the Case (SOC) in August 2011.  In September 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's hyperlipidemia claim comes before the Board on appeal from a June 2010 rating decision of the RO in Seattle, Washington, which denied the benefit sought on appeal.  The Veteran filed a NOD in August 2010.  The RO issued a SOC in May 2011.  In July 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In September 2012, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional medical evidence was submitted after the May 2011 SOC pertaining to the hyperlipidemia claim, and no waiver from the Veteran was received.  However, these records make no mention of hyperlipidemia and contain no medical evidence of any kind pertaining to the Veteran's cholesterol.  As such, the records are in no way pertinent or relevant to the hyperlipidemia claim adjudicated below.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to service connection for colon polyps is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Elevated cholesterol (i.e., hyperlipidemia) constitutes a laboratory finding and is not a disease or disability for which VA benefits can be granted. 


CONCLUSION OF LAW

Service connection for hyperlipidemia is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in December 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  Here, a VA examination and medical opinion have not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran does not have a current diagnosis attributable to the hyperlipidemia, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not satisfied the first element of service connection - a current diagnosis.  As post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

Furthermore, the Veteran was afforded a Board hearing in September 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as stated on the title page of this decision.  The VLJ noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., attributing the hyperlipidemia to a current diagnosis).  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for hyperlipidemia (high cholesterol).

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current diagnosis of a disorder pertaining to his hyperlipidemia (high cholesterol).  Since filing his claim in December 2009, the VA and private treatment records contain diagnoses of hyperlipidemia.  However, the VA and private treatment records do not contain any other pertinent diagnoses related to the Veteran's elevated cholesterol.  The Veteran's elevated cholesterol has not been attributed by a medical professional to a heart disorder, kidney disorder, diabetes, or any other underlying disorder.  Thus, the elevated cholesterol (i.e., hyperlipidemia) is a laboratory finding and is not a disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and, therefore, not appropriate entities for the rating schedule).  While elevated cholesterol may be evidence of an underlying disorder or may later cause a disorder, service connection may not be granted for a laboratory finding without evidence of a disorder manifested by elevated cholesterol.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2012); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, a clinical diagnosis of a disorder related to the Veteran's elevated cholesterol has not been of record since the service connection claim was initially filed in December 2009.  

The Board notes that prior to filing the December 2009 service connection claim, the private treatment records document that the Veteran had a "transient ischemic attack" (stroke) in May 2009.  The Veteran's discharge diagnosis in May 2009 was "transient ischemic attack, resolved."  Two of the Veteran's private physicians, in August 2010 opinions, attributed the May 2009 stroke to the Veteran's hyperlipidemia.  One of the private physicians then added that the Veteran did not have any residual symptoms from his stroke, and neither physician provided a current diagnosis for the hyperlipidemia.  Instead, both physicians referred to hyperlipidemia only.  Since filing his claim in December 2009, the VA and private treatment records do not document any current diagnoses of a stroke or heart disorder attributable to the hyperlipidemia.  Instead, the Veteran's stroke was found to be resolved by his private physician.  This only supports the theory that the Veteran's current hyperlipidemia is not attributable to a current diagnosis or disorder.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for elevated cholesterol is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. §§ 3.303, 3.304 (2013); see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements and the Internet articles submitted in support of his claim.  However, attributing elevated cholesterol tests to an underlying disorder is not readily amenable to mere lay diagnosis.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303; see also 38 C.F.R. § 3.159(a)(1), (a)(2).  There has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).  Here, the medical evidence of record only refutes the Veteran's claim, and does not support his testimony that he currently suffers from an underlying disorder attributable to his elevated cholesterol.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for hyperlipidemia, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

Entitlement to service connection for hyperlipidemia (high cholesterol) is denied.


REMAND

Regarding the colon polyps claim, in his May 2009 formal claim for service connection, the Veteran stated that he was treated in service at the Bethesda, Maryland, VA Medical Center (VAMC) for his colon polyps.  The Veteran indicated that this treatment occurred in the 1990s.  These records are not currently in the claims file, and attempts to obtain these STRs have not been made by the AOJ.  Upon remand, these pertinent STRs must be obtained.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the VAMC in Bethesda, Maryland, dated from 1990 to April 1995 pertaining to the treatment of the Veteran's colon polyps.

If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

2.  After the above action has been completed, readjudicate the Veteran's colon polyps claim.  If the claim remains denied, issue to the Veteran a Supplemental SOC (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


